3:20-cv-00151-SAL   Date Filed 01/15/20   Entry Number 1-1   Page 1 of 12




                      EXHIBIT A
                        State Court Filings
      3:20-cv-00151-SAL       Date Filed 01/15/20      Entry Number 1-1       Page 2 of 12




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
 STATE OF SOUTH CAROLINA                       IN THE COURT OF COMMON PLEAS
                                               ELEVENTH JUDICIAL CIRCUIT
 COUNTY OF LEXINGTON
                                               Civil Action No: 2019-CP-32-___________
 Sharen E. Robinson and Douglas R.
 Robinson,
                                Plaintiffs,
                                                             SUMMONS
                    v.

 Dennis Lee Hood,
                                Defendant.

TO:    THE DEFENDANT ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is hereby served upon you, and to serve a copy of your answer on the subscribers

at their offices at 1901 Main Street, Suite 1200, Columbia, South Carolina 29201, within thirty

(30) days after the service hereof, exclusive of the day of service; and if you fail to answer the

Complaint within the time aforesaid, Plaintiff will apply to the court for judgment by default for

all of the relief demanded in the Complaint.



                                               s/ Shaun C. Blake
                                               Shaun C. Blake (SC Bar # 76349)
                                               Jenkins M. Mann (SC Bar # 74894)
                                               ROGERS LEWIS JACKSON MANN & QUINN, LLC
                                               1901 Main St, Suite 1200
                                               Columbia, SC 29201
                                               Tel: (803) 256-1268
                                               Fax: (803 252-3653
                                               Email: sblake@rogerslewis.com
                                                       jmann@rogerslewis.com

December 9, 2019                               ATTORNEYS FOR PLAINTIFFS




                                                 1
     3:20-cv-00151-SAL        Date Filed 01/15/20       Entry Number 1-1        Page 3 of 12




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
 STATE OF SOUTH CAROLINA                      IN THE COURT OF COMMON PLEAS
                                              ELEVENTH JUDICIAL CIRCUIT
 COUNTY OF LEXINGTON
                                              Civil Action No: 2019-CP-32-___________
 Sharen E. Robinson and Douglas R.
 Robinson,
                                                             COMPLAINT
                                Plaintiffs,
                    v.
                                                          (Jury Trial Demanded)
 Dennis Lee Hood,
                                 Defendant.

       Plaintiffs, hereby complaining of Defendant (“Hood”), allege as follows:

                                    JURISDICTION AND VENUE

       1.      Plaintiffs are citizens and residents of Lexington County, South Carolina.

       2.      Hood is, upon information and belief, a seventy-two-year-old male citizen of North

Carolina and a resident of both North Carolina and South Carolina, maintaining residence(s) within

the Palmetto Bluff community of Beaufort County, South Carolina and in Charlotte, North Carolina.

As such, South Carolina has personal jurisdiction over Hood under S.C. Code Ann. §§ 36-2-802 &

36-2-803. A true an accurate depiction of Hood’s visage appears below:




                                                 2
     3:20-cv-00151-SAL           Date Filed 01/15/20       Entry Number 1-1         Page 4 of 12




                                                                                                            ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
       3.        This court has subject-matter jurisdiction over the claims in this lawsuit under Article

V § 11 of the South Carolina Constitution and South Carolina Code § 14-5-350.

       4.        Venue is proper in this circuit under South Carolina Code § 15-7-30 as the most

substantial parts of the criminal and tortious acts committed by Hood, giving rise to the causes of

action herein, occurred in Lexington County, South Carolina.

                               HOOD’S BURGLARY OF THE ROBINSONS’ HOME

       5.        Douglas Robinson (“Doug”) is employed as a criminalist by South Carolina Law

Enforcement Division. Sharen Robinson (“Sharen”) is a human resource/recruiting employee of a

international company of restaurants with over 1,450 locations (“Employer”).

       6.        Hood used to be a Regional Joint Venture Partner with Employer. The Regional Joint

Venture Partners of Employer are invested stockholders who receive a substantial share of cash flow

from all of the restaurants they oversee. At one time, Hood oversaw over fifty (50) restaurants across

the Carolinas.

       7.        Hood met Sharen Robinson through his superior position with Employer. Hood acted

as a mentor to Sharen Robinson in her early career with Employer, and she grew to view him as a

fatherly figure through their work together. Hood retired from his active work with Employer

approximately four (4) years ago, although, upon information and belief, he has still received

distributions from Employer in retirement.

       8.        Since retirement, Hood corresponded by a text-messaging app, known as WhatsApp,

with Sharen Robinson, and Hood would occasionally check in on business. From time to time Sharen

shared pictures of her child or family with Hood, and Hood shared pictures of his grandchildren.

       9.        However, on many occasions in these text messages, Hood inquired about the specific

details of Sharen and Doug’s vacation plans. These inquiries seemed benign to Sharen at the time.



                                                    3
     3:20-cv-00151-SAL         Date Filed 01/15/20       Entry Number 1-1         Page 5 of 12




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
       10.      Sharen and Doug have resided at their current address in Lexington, South Carolina

for eleven (11) years. They have young children in their home. Sharen and Doug have never invited

Hood to their home, and they have never provided Hood a key to their home.

       11.     Nevertheless, on Doug and Sharen’s first vacation following the installation of video

surveillance on the outside of their home, Sharen and Doug received shocking video footage on their

phones of Hood using a key to enter their home in broad daylight on July 18, 2019.

       12.     The video footage shocked and horrified Sharen and Doug. While they were still

trying to process what was happening, a second video came through on their phone showing Hood

leaving the Robinsons’ home from the front door approximately six (6) minutes later, with his hands

shoved in his pockets.

       13.     Sharen then called Hood to ask if he was in Lexington, and Hood denied being in

Lexington. Sharen then pointedly asked Hood if he was at her home, and Hood denied going to her

home. However, when Sharen informed Hood that she was watching video evidence of him

burglarizing her home, he admitted to his behavior and asked her not to “ruin his life.”

       14.     Hood then texted Shared on July 18, 2019 and stated that what he had done was

“wrong, sick, and inexcusable.”

       15.     On August 8, 2019, Hood wrote to Sharen and Doug stating that he “cannot justify or

even explain what made me invade your privacy” and described his actions as “totally unacceptable

and sick behavior.” He admitted that something is “wrong with me,” that he requires “professional

help,” and that his sick behavior was a “black mark that will stick with me forever.”

       16.     Hood has a history of deviant behavior. For example, Hood had a lengthy, extra-

marital affair with a much younger subordinate during his career with Employer. Also, Hood has

maintained an illegally acquired copy of the key to the Robinsons’ home for at least four (4) years.



                                                  4
     3:20-cv-00151-SAL          Date Filed 01/15/20      Entry Number 1-1         Page 6 of 12




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
When the Mecklenburg police confronted Hood, he actually had the Robinsons’ key on his own key

chain.

         17.   Knowledge of Hood’s deviant history and significant resources, combined with the

obvious implication of the many text messages over the years wherein Hood inquired into the details

of the Robinsons’ vacation plans, have magnified and amplified the emotional distress that the

Robinsons are now suffering from Hood’s burglary or history of burglaries.

         18.   Sharen has been and continues to receive therapy and medical intervention to manage

the stress and anxiety she now feels within and about her home, at her work, whenever she sees a

white Land Rover vehicle similar to Hood’s vehicle, and at all other times. Hood’s burglary or history

of burglaries is the central source of Sharen’s ongoing mental distress.

         19.   Likewise, Sharen has been subjected to significant discomfort in her workplace, as

she has faced uncomfortable questions and has had her reputation drawn into doubt due to Hood’s

sickening actions.

         20.   Likewise, Doug has suffered emotional distress from Hood’s burglary or the history

of burglaries of the Robinsons’ home. Doug struggles with feelings of anger and guilt, as well as a

feeling of chronic hyper-vigilance. Doug faces anxiety and distress each time he leaves his young

family at home.

         21.   The loss of the sense of security within their home and the ongoing emotional distress

has placed a strain on Sharen and Doug’s relationship, depriving each other of the consortium they

experienced prior to discovering Hood’s burglary or history of burglaries.

         22.   As a result, Plaintiff’s each have suffered actual damages that exceed $100,000.00.

                              FOR A FIRST CAUSE OF ACTION
                         (WRONGFUL INTRUSION INTO PRIVATE AFFAIRS)

         23.   Each allegation above is re-alleged as if set forth verbatim herein.


                                                  5
      3:20-cv-00151-SAL        Date Filed 01/15/20       Entry Number 1-1         Page 7 of 12




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
        24.    On July 18, 2019, Hood used a key he had surreptitiously acquired for the Robinsons’

private home, and he deliberately entered their home with knowledge that the Robinsons’ were on

vacation.

        25.    Hood’s acts of burglarizing the Robinsons’ home was both substantial and

unreasonable, as he has acknowledged in two (2) writings.

        26.    Hood’s actions have caused the Robinsons’ actual damages, including out-of-pocket

expenses, lost wages, medical bills, pharmacy bills, trauma, anxiety, and other substantial emotional

distress.

        27.    As a result, each Plaintiff is entitled to an award of general and punitive damages.

                               FOR A SECOND CAUSE OF ACTION
                      (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)

        28.    Each allegation above is re-alleged as if set forth verbatim herein.

        29.    Hood’s conduct of burglarizing the Robinsons’ home was outrageous and exceeds all

possible bounds of decency and cannot be tolerated in our civil society.

        30.    Hood knew – or he should have known had he not recklessly disregarded the fact –

that his conduct of using a stolen key to enter the Robinson’s home would result in severe emotional

distress to the Robinsons.

        31.    Hood’s actions have in fact caused the Robinsons’ severe emotional distress that no

man or woman should be expected to endure in our society.

        32.    As a result, each Plaintiff is entitled to an award of general and punitive damages.

                                 FOR A THIRD CAUSE OF ACTION
                                    (LOSS OF CONSORTIUM)

        33.    Each allegation above is re-alleged as if set forth verbatim herein.

        34.    As a result of Hood’s wrongful intrusion and intentional infliction of emotional



                                                  6
     3:20-cv-00151-SAL          Date Filed 01/15/20       Entry Number 1-1         Page 8 of 12




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 10 11:07 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
distress, Hood has caused Sharen and Doug to each lose the services, society and companionship of

one another as they attempt to recover to the violation of the sanctity of their home.

       35.     As a result, each Plaintiff is entitled to compensatory and punitive damages due to the

loss of consortium caused by Hood.

       WHEREFORE, Plaintiffs are entitled to and hereby demand a jury trial on all causes of

action and respectfully prays that judgment be entered against Hood on all causes of action (either

here or in any subsequently amended version of these pleadings) and that this court:

       a.      enter judgment against Hood for actual, general, and compensatory damages;

       b.      enter judgment against Hood for punitive damages;

       c.      award Plaintiffs their reasonable costs, including attorneys’ fees where appropriate;

       d.      award Plaintiffs pre-judgment interest; and

       e.      grant Plaintiffs such other and further relief as it deems just and appropriate.



                                               s/ Shaun C. Blake
                                               Shaun C. Blake (SC Bar # 76349)
                                               Jenkins M. Mann (SC Bar # 74894)
                                               ROGERS LEWIS JACKSON MANN & QUINN, LLC
                                               1901 Main St, Suite 1200
                                               Columbia, SC 29201
                                               Tel: (803) 256-1268
                                               Fax: (803 252-3653
                                               Email: sblake@rogerslewis.com
                                                       jmann@rogerslewis.com

December 9, 2019                               ATTORNEYS FOR PLAINTIFFS




                                                   7
3:20-cv-00151-SAL   Date Filed 01/15/20   Entry Number 1-1   Page 9 of 12
20-cv-00151-SAL                Date Filed 01/15/20                                         Entry Number 1-1                                 Page 10 of 1
, SENDEi1: COMPLETE THIS SECTION                                                    COMPLETE THIS SECTION ON DELIVERY




                                                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 31 11:59 AM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
  ■ Compfe;te items 1; ·2, and 3.
                                                                                                                                                □ Agent
                                                                                                                                               �ddressee
  ■ Print Yciu(name and address on the reverse
                                                                                                                                           C. Date of Delivery
    so that we can return the card to you.
  ■ Attach this card to the back of the mailpiece,
    or on the front if space permits.                                                                                                     1:2_.:is-.-,-=,
  1. Article Addressed to:                                                          D. Is delivery address different from item 1? D Yes
                                                                                       If YES, enter delivery address below:      g.No
          1)«\�          L,e,e,     -lW
           c:-������D�

      I llll ll l llll lllllllll 1 111 1 1 11111 Ill 11111 g,�]�::�:i�::f:
                                                   Certified Mail®
                                                 D Certified Mall Restrlcted Delive�       �
                                                                                             Dellve�
                                                                                                       ReStrlcted Delive�
                                                                                                        �::f;:::cted
                                                                                              eturn Recelptfor
                                                                                                                                    §    =:i:�::�1
                                                 D Collect on Delive�                        Merchandise
         9590 9402 4874 9032 2140 13
---------------------1 □
 2. Article Number (rransfer from service /abelj   Collect on Delive�   Restricted Delive� D Signature Confirmation™
                                                 D Insured Mail                            D Signature Confirmation
                                                   Insured Mail Restricted Delive�           Restricted Delive�
 7 0 19 0 16 0 D D O D 76 71 3 3 5 2               (over$500)
 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                    Domestic Return Receipt




      Sharen E. Robinson and Douglas R. Robinson v Dennis Lee Hood
      Case No. 2019CP3204908



                                                                                                                             First-Class Mail
                                                                                                                             Postage & Fees Paid
                                                                                                                             USPS
                                                                                                                             Permit No. G-10


      9590 9402 4874 9032 2140 13
    United States   • Sender: Please print your name, address, and ZIP+4® in this box•
    P�stal Service
                             Rogers Lewis
                             P.O. Box 11803
                             Columbia, SC 29211




                                  Ji Ii!J ,Ji I' l i, 11' 1   1
                                                                  1)      I
                                                                       11 I JI1I, I, Ii J111 1 1 ' 11 1 'I J,, Ii I ii Ii I'' 1/ ,If I
3:20-cv-00151-SAL    Date Filed 01/15/20    Entry Number 1-1     Page 11 of 12




                                                                                 ELECTRONICALLY FILED - 2019 Dec 31 12:02 PM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
      Certificate of Electronic Notification


Recipients
       Jenkins Mann - Notification transmitted on 12-31-2019 12:00:01 PM.

         Shaun Blake - Notification transmitted on 12-31-2019 12:00:01 PM.
          3:20-cv-00151-SAL      Date Filed 01/15/20   Entry Number 1-1     Page 12 of 12




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 31 12:02 PM - LEXINGTON - COMMON PLEAS - CASE#2019CP3204908
             ****** IMPORTANT NOTICE - READ THIS INFORMATION *****
                            NOTICE OF ELECTRONIC FILING [NEF]


A filing has been submitted to the court RE: 2019CP3204908

Official File Stamp:                               12-31-2019 11:59:51 AM
Court:                                             CIRCUIT COURT
                                                   Common Pleas
                                                   Lexington
                                                   Sharen E Robinson , plaintiff, et al VS Dennis Lee
Case Caption:
                                                   Hood
Document(s) Submitted:                             Service/Certificate Of Service
Filed by or on behalf of:                          Shaun C. Blake

This notice was automatically generated by the Court's auto-notification system.


The following people were served electronically:
                                                   Jenkins McMillan Mann for Sharen E Robinson et
                                                   al
                                                   Shaun C. Blake for Sharen E Robinson et al

The following people have not been served electronically by the Court. Therefore, they must
be served by traditional means:
                                                   Dennis Lee Hood
